ALLEN, Judge.
The appellant is a registered nurse who challenges an administrative order by which her license was suspended after a hearing before the Board of Nursing. The appellant did not appear at the hearing, and did not otherwise respond to the complaint against her. However, the appellant’s failure to appear or respond does not relieve the appellee of its obligation to substantiate the charges by presenting sufficient evidence. See Florida State Board of Medical Examiners v. James, 175 So.2d 815 (Fla. 3d DCA 1965). The only evidence which the appellee presented at the hearing was a hearsay report which would not have been admissible over objection in a civil action. As indicated in § 120.58(l)(a), Florida Statutes, this evidence was not sufficient in itself to support the Board’s findings. See also, Doran v. Department of Health and Rehab. Servs., 558 So.2d 87 (Fla. 1st DCA 1990), and Harris v. Game and Fresh Water Fish Comm’n, 495 So.2d 806 (Fla. 1st DCA 1986). Because there was insufficient evidence to support the findings, pursuant to the cited authorities and § 120.68(10), Florida Statutes, the suspension of the appellant’s license must be set aside. The challenged order is therefore reversed.
BOOTH and BARFIELD, JJ., concur.